



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



Park v. Palmer,









2010 BCCA 8




Date: 20100106

Docket: CA037279

Between:

Sun Kyu Park and Yung Ja Park

Appellants

(
Plaintiffs
)

And

Gerald Palmer and Palmer Malloch, a
Partnership

Respondents

(
Defendants
)










Before:



The Honourable Madam Justice Levine





The Honourable Mr. Justice Chiasson





The Honourable Madam Justice Garson




On
appeal from: Supreme Court of British Columbia, June 18, 2009
(
Park v. Palmer
, Vancouver Registry S071650)

Oral Reasons for Judgment




Appellants appearing In Person with
  interpreter:









Counsel for the Respondent:



D.D.
  Nugent
N. Tsoi





Place and Date of Hearing:



Vancouver,
  British Columbia





January 6, 2010





Place and Date of Judgment:



Vancouver
, British Columbia





January
  6, 2010






[1]

CHIASSON J.A.
: Mr.
and Mrs. Park sued their lawyers. Their trial began on June 24, 2008. After
eight days, at the end of the Parks case the defendant made a no-evidence
motion seeking to dismiss the claim. The trial judge then was asked to defer
ruling on the motion because the parties were negotiating. On July 4, 2008,
counsel for the defendants advised the court a settlement had been reached
pursuant to which the Parks would discontinue their action and the defendants
would waive their costs.

Although
she appears not to have spoken at the time, Ms. Kim, an Ontario lawyer who had
participated in the trial on behalf of the Parks, stood beside counsel for the
defendants as he advised the court of the settlement. He made the following
statement:

[6]        ...

My Lady, I can advise the court of a
settlement that was just reached between my friend and I. The plaintiffs agree
to withdraw and discontinue their action, and the defendants, in turn, agree to
waive their costs. We wanted to alert Your Ladyship and with apologies for not
being able to advise you of this earlier, but that is the arrangement. That is
the settlement that has been agreed to between myself and my friend.

[2]

The defendants attempted in writing to confirm
the settlement and disposition of the action, but received no response to their
correspondence.

[3]

On May 21, 2009, the Parks filed an application
for an order that:

1.

The Plaintiffs action against the Defendants
was not dismissed, as suggested in the unsigned Release of All Claims drafted
in July, 2008.

2.

A settlement in this action has not yet been reached.

[4]

The trial judge heard and dismissed the Parks
application on June 18, 2009. She stated:

[5]        On
July 4, 2008, the court's delivery of the ruling on the no-evidence motion was
delayed because the parties advised the court that they were discussing
settlement.  When the court resumed sitting and in the presence of Ms. Kim and
counsel for the defendant, Mr. Nugent, Mr. Nugent advised the court that a
settlement had been reached.  Certainly Ms. Kim was in the courtroom at that
time.  There is some controversy in the affidavits before me as to whether or
not Mr. and Mrs. Park were in the courtroom.  Notwithstanding that uncertainty,
clearly Ms. Kim had authority, as lawyer, agent, and representative of the
plaintiffs, to speak on their behalf before the court.  As a lawyer and officer
of the court, this court can rely on what Ms. Kim tells the court.  The same
goes for Mr. Nugent, counsel for the defendants.

The judge then
recited the advice provided previously by Mr. Nugent and continued:

[7]        Nothing further was heard by this
court concerning this matter until late May 2009.  The affidavit of Sun Kyu Park
before me today confirms that settlement discussions took place on July 4,
2008, and that Ms. Kim advised them that if the case were dismissed, they would
potentially have to pay defendants' costs of $150,000.  Mr. Park then says that
he was upset with this information and asked his niece to think about it, as
she was the legal expert.  He knew that Ms. Kim was going then to speak with
Mr. Nugent.

[8]        The affidavit evidence before me
from Mr. Pearce, a lawyer for the defendant, confirms the discussions that
occurred between Ms. Kim and Mr. Nugent.  Mr. Nugent made an offer to settle
the matter by waiving costs and disbursements in return for the plaintiffs
agreeing to discontinue and withdraw their action against the defendants.  Ms.
Kim advised that she would need time to consider this offer and it was for that
reason that the delivery of the reasons for judgment was delayed.  Mr. Pearce
has sworn that at about 3:10 p.m., Ms. Kim accepted the offer to settle on the
basis as offered.  It was on this basis that the parties then appeared in
court.

[9]        Mr. and Mrs. Park now say that
they did not give instructions to settle to Kim, and Ms. Kim subsequently
refused to sign the court order that had been spoken to on July 4, 2008. 
However, in an e-mail sent to the defendants' solicitor, following
correspondence from the defendants' solicitor describing the situation of the
failure to proceed on the settlement as outrageous and describing events that
had occurred, and pointing out that there was no basis whatsoever, one year
after settlement of the claim, to try and revive it, Ms. Kim responded by
e-mail as follows:

I do recall what took place on the day of
settlement and further confirm that I neither misunderstood the Parks nor
misled the courts.

[10]      Ms. Kim was served with the
materials for this application and has not responded in any way.

[11]      While I realize that this creates
an unfortunate situation for the plaintiffs, there is no doubt that Ms. Kim
settled this matter before the court by the plaintiff agreeing to withdraw and
discontinue their action and the defendants waiving their costs.  The
plaintiffs' recourse now is against Ms. Kim for failure to follow instructions,
if that indeed is the case.

[12]      This court has to rely on the
statements of legal counsel and, in the circumstances before me, I have no
alternative but to enforce the settlement that was stated before me on July 4,
2008.

[13]      Therefore,
I order that this matter is discontinued.  The plaintiffs' writ and statement
of claim is ordered to be withdrawn, and there will be no costs to the
defendant.

[5]

The relevant portions of the judges order
state:

THIS COURT ORDERS

1.

the Plaintiffs application be dismissed;

2.

the Plaintiffs claim in Supreme Court action
number S071650 (the Action) be discontinued and the Writ of Summons and
Statement of Claim filed by the Plaintiffs be withdrawn forthwith;

3.

no costs be awarded to the with respect to the Action.

[6]

On this appeal the Parks assert the following
errors in the judgment of the judge:

a)         Legal
Issue 1 - Judgment of Madam Justice Dillon has not taken into consideration that
Rule 37B of the Rules of Supreme Court of BC requires an offer to settle should
be in writing. Further, the Settlement was declared without the Plaintiffs
consent.

b)         Legal
Issue 2 - The views of the Plaintiffs, Mr. Sun Kyu Park and Ms. Yung Ja Park
regarding acceptance or non acceptance of the offer to settlement were never
taken into consideration. Judgment was given on the basis that Ms. Chan Kim
settled the matter. However, in this the issue involved is that Ms. Chan Kim
was just helping Mr. Sun Kyu Park and Ms. Yung Ja Park with legal assistance
but she never had any power to enter into a settlement on behalf of the
Plaintiffs. Further, the Plaintiffs never agreed for settlement. Therefore, the
settlement is void.

c)         Legal
Issue 3 - Plaintiffs are not liable for acts of their solicitor without their
authority.

d)         Legal
Issue 4 - Judgment obtained by lawyers misrepresentation should not be enforced.

e)         Legal
Issue 5 - Offer to settle along with economic duress is not a valid offer to
settle.

f)          Legal
Issue 6 - The judgment has not followed the principle of justice, equity and
good conscience.

g)         Legal Issue 7 - Rules of Supreme Court of BC
not followed and hence Judgment is erroneous in law.

h)         Legal Issue 8
- Constitutional rights guaranteed not provided in same spirit.

[7]

The issue on this appeal is whether the trial
judge erred in dismissing the Parks application and ordering that their action
be discontinued and their Writ of Summons and Statement of Claim be withdrawn
with no costs payable by either party in the action.

[8]

Many of the grounds of appeal advanced by the
Parks do not concern this issue. They address the form and substance of the
settlement. None of these matters were argued before the judge. The sole
position advanced to her was that Ms. Kim was not authorized to represent the
Parks.

[9]

The task of this Court is to consider whether
the trial judge erred in law or made findings of fact which clearly were wrong.

[10]

The judge stated she was entitled to rely on the
representation of counsel that there had been a settlement. She stated: [a]s a
lawyer and officer of the court, this court can rely on what Ms. Kim tells the
court. The same goes for Mr. Nugent, counsel for the defendants. I agree with
that statement and add that the effective and efficient operation of the courts
depends very much on the trust judges repose in counsel who appear before them.

[11]

The issue then becomes whether the judge erred by
accepting Ms. Kim as a lawyer representing the Parks in the trial.

The following
discussion took place at the beginning of the trial:

MS. KIM: I wanted to make a submission
to act for the

plaintiff.

THE COURT: Are you on record?

MS. KIM: No. I am a lawyer authorized
to practice in Ontario and in New York. Mr. Park is my uncle.

THE COURT: Yes.

MS. KIM: He didnt have counsel for
three or four months and then I found out Friday when I talked to him about his
case, Friday afternoon, he still didnt have counsel, so -- I do have my own
practice in -- in Ontario.

THE COURT: Youre called to the bar in
Ontario?

MS. KIM: Yes, I am.

THE COURT: Yes.

MS. KIM: Yes, I have proof that I can
submit, and then what Im submittinq --

THE COURT: Thats a matter for the Law
Society, madam, not for me.

MS. KIM: Yes. So Im requesting the
court if I can represent my -- represent the plaintiff on his behalf. I do have
a change of solicitor of record; however, Im asking to be -- to represent him
because Im no: called in B.C., but under the mobility --

THE COURT: Well, Im sure youve made
inquiries as to whether --

MS. KIM: Yes, I have.

THE COURT: -- or not you can --

MS. KIM: Yes.

THE COURT: -- represent if youre not
called in B.C. --

MS. KIM: Yes.

THE COURT: -- and I assume that on the
basis of those inquiries you are able to act as counsel. Is that what youre
telling me?

MS. KIM: Yes.

THE COURT: Fine, then. As soon as you
file that youre solicitor of record, then I can hear you.

MS. KIM
:
Do I provide it to the court or the registrar? Im not -- Im not a hundred
percent familiar with the rules with solicitor --

THE COURT
: Registry.

MS. KIM: Okay.

THE COURT: It should be filed with the
registry. May I see it, please?

MS. KIM: Sure.

THE COURT: Im sorry, but -- oh, okay.
All right.

MS. KIM: I -- thanks.

THE COURT: Thats fine. You undertake
to file that?

MS. KIM: Yes, I do.

THE COURT:
All right, thank you, Ms. Kim. Proceed.

[12]

Ms. Kim applied for an adjournment. The judge
agreed to one day. The following exchange took place in that context:

THE COURT: ... Ms. Kim, first of all, I
want your undertaking, if you can give it, that you will be acting for the
Parks throughout the trial and that if this trial goes over, likely it wont be
rescheduled for haring until September, and so that I want your undertaking to
the court that you will be acting for the parties throughout this trial until
its completion.

MS. KIM:         Yes. Do I need to
provide a written undertaking or verbal is fine?

THE COURT:  Well,
normally an undertaking from a solicitor is acceptable in these courts. ...

[13]

The day ended as follows:

MS. KIM:         Do I need to be
gowned? I apologize for this rudeness. Do I need to be gowned because --

THE COURT:  Yes, you do. Thank you.

MS. KIM:         Okay.

The Parks were
present in court for all or part of this exchange.

[14]

The Notice of Appointment of Change of
Solicitor, which the judge appears to have read, was filed on June 23, 2008. It
is dated June 21, 2008 and states:

TAKE NOTICE that
Chan H. Kim, Barrister & Solicitor, has been appointed to act as the
solicitor for the plaintiff in the above action.

[15]

As noted, in her reasons for judgment on the
Parks June 2009 application the judge referred to a communication from Ms. Kim
received by the defendants solicitor. It stated:

I do recall what
took place on the day of the settlement and further confirm that I neither
misunderstood the Parks nor misled the courts.

[16]

It is clear that the judge was entitled to
proceed on the basis Ms. Kim was acting as counsel for the Parks. It was on
this basis she dismissed their application. In my view, she made no error doing
so.

[17]

I have reviewed all of the grounds of appeal and
see no merit in any of them.

[18]

Rule 37B of the
Rules of Court
concerns
the costs implications of offers to settle. It does not create a substantive
obligation requiring offers to settle to be in writing to be effective.

[19]

Whether the Parks have any claim against Ms. Kim
for acting without authority or misrepresenting their position is a matter
between them and Ms. Kim. It does not affect the correctness of the judge proceeding
on the basis Ms. Kim represented the Parks in their action against the
respondents.

[20]

The material before the judge and before this
Court does not support economic duress. The Parks were facing a significant
liability in costs if the respondents no evidence motion was successful. The
fact this was pointed out to them is not economic duress.

[21]

There is no basis to question the judges order
as being against principles of justice, equity and good conscience. The judge
proceeded cautiously at the outset of the trial. She was entitled to rely on
counsel when she was advised of the settlement.

[22]

The Parks contend their rights under the
Canadian
Charter of Rights and Freedoms
were violated because the respondents
provided an interpreter for them. They state the interpreter may not have
interpreted correctly. There is nothing before us to suggest this was the case.
The respondents should not be condemned for providing assistance to the Parks
and to the court.

[23]

During the hearing of the appeal the Court
questioned whether the judges order as entered accurately reflects the
settlement. In my view it does.

[24]

In their notice of motion the Parks requested an
order that settlement in this action has not been reached. The judge
concluded there is no doubt that Ms. Kim settled the matter before the court
by the plaintiffs agreeing to withdraw and discontinue their action and the
defendants waiving their costs. Our system of justice requires trial judges
to weigh the evidence presented to them and to decide on a balance of
probabilities what facts are correct. This Court does not interfere with such
findings of fact unless a judge has made a palpable and overriding error or
there was no evidence to support the judges conclusion. Although the Parks
expressed a contrary view and do not agree with the judges conclusion, there
was ample evidence before the judge to support her findings of fact and no
basis on which this Court could interfere with them.

[25]

I read paragraph two of the entered order as
directing the Parks to discontinue this action. That is consistent with the
terms of the settlement presented to the judge and with her dismissal of the
Parks request for an order no settlement was made.

[26]

I would dismiss this appeal.

[27]

LEVINE J.A.
: I
agree.

[28]

GARSON J.A.
: I
agree.

[29]

LEVINE J.A.
: The
appeal is dismissed.

The Honourable Mr. Justice Chiasson


